Citation Nr: 1141749	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left foot.

2.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis with tarsal neuropathy.

3.  Entitlement to a rating in excess of 10 percent for left foot tendinitis, fasciitis, and hallux valgus deformity.

4.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the lumbar spine (low back disability). 

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral arthritis of the right knee (right knee disability). 

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral arthritis of the left knee (left knee disability). 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Specifically, a December 2006 rating decision, in pertinent part, continued the 10 percent rating for the Veteran's service-connected right foot plantar fasciitis with tarsal neuropathy.  An August 2007 rating decision, in pertinent part, denied service connection for neuropathy of the left foot.  A June 2009 rating decision, effectuating the Board's May 2009 decision, granted service connection for a low back disability and disabilities of the bilateral knees, and assigned each of these disabilities a 10 percent rating.  Finally, an April 2010 rating decision continued the 10 percent rating for the Veteran's service-connected tendinitis, fasciitis, and hallux valgus deformity of the left foot. 

In a December 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated that part of the Board's May 2009 decision which denied service connection on a direct basis for left foot neuropathy and denied a rating in excess of 10 percent for right foot plantar fasciitis with tarsal neuropathy.  The Court remanded these claims for further adjudication.  

It should be noted that the Court upheld the Board's denial of service connection for neuropathy of the left foot on a secondary basis.  Therefore, the Board no longer has jurisdiction over this issue.  In a July 2011 statement, the Veteran, through his representative, argued that service connection is warranted for left foot neuropathy as secondary to his service-connected foot disabilities.  As the Board no longer has jurisdiction over the issue of entitlement to service connection for left foot neuropathy on a secondary basis given the Court's decision, the Board finds that this statement constitutes a petition to reopen this claim.  Accordingly, the petition to reopen the claim of entitlement to service connection for left foot neuropathy on a secondary basis is REFERRED to the RO for appropriate action. 

In a November 2010 statement, the Veteran, through his representative, claimed entitlement to service connection for depression, to include as secondary to his service-connected physical disabilities.  Entitlement to service connection for depression has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded for further development. 

With regard to service connection for left foot neuropathy, the Court found in its December 2010 Memorandum Decision that the Board failed to address a May 2007 letter from the Veteran's private podiatrist stating that left foot neuropathy was directly caused or aggravated by the Veteran's physical training and other duties during active service.  Because this opinion is not supported by any rationale, it is not sufficient upon which to make a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Nevertheless, this opinion shows that the Veteran's left foot neuropathy may be associated with an in-service disease, injury, or event.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, VA has a duty under the Veterans Claims Assistance Act of 2000 (VCAA) to provide an examination to address this issue.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2010).  Therefore, on remand, the Veteran should be afforded a VA examination to assess the likelihood that left foot neuropathy was directly incurred in or aggravated by physical training and/or other duties that may have impacted the  left foot during active service.

With regard to the claim for a rating in excess of 10 percent for right foot plantar fasciitis with tarsal neuropathy, the Court found that this claim was dependent on the outcome of the service connection claim for the Veteran's left foot neuropathy.  
See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Accordingly, as the Board must defer adjudication of this claim, the AOJ should take this opportunity to provide a new VA examination to assess the current level of severity of the Veteran's service-connected right foot disability. 

With regard to the increased rating claim for the Veteran's service-connected left foot tendinitis, fasciitis, and hallux valgus deformity, the Board notes that the Veteran's representative, in the November 2010 statement, referred to a September 2010 statement of the case (SOC) which is not in the claims file.  A notice of disagreement (NOD) characterized as such is also not in the claims file.  However, inasmuch as the Veteran's representative made clear the intent to appeal the April 2010 rating decision in the November 2010 statement, this statement itself suffices as a NOD.  See 38 C.F.R. § 20.201 (2010).  Accordingly, whether or not a previous NOD was submitted in response to the April 2010 rating decision, the Board finds that it has jurisdiction over this claim by virtue of the September 2010 statement, which would also serve as a NOD.  See 38 C.F.R. §§ 20.101; 20.200 (2010).  On remand, the Veteran's original NOD and the September 2010 SOC should be associated with the claims file.  The November 2010 statement should then be considered a substantive appeal if a VA Form 9 was not already submitted.  See 38 C.F.R. § 20.202 (2010).  Otherwise, an SOC should be issued with respect to this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  Thereafter, if an SOC had not in fact been issued, the appeal must be perfected by the timely filing of a substantive appeal (VA Form 9) in order for this claim to be certified to the Board.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130; 38 C.F.R. §§ 20.202, 20.302(b) (2010).  

The RO should also take this opportunity to provide a VA examination to assess the current level of severity of the Veteran's service-connected left foot tendinitis, fasciitis, and hallux valgus deformity. 

With regard to the Veteran's appeals of the initial ratings assigned his service-connected disabilities of the low back and bilateral knees, the Veteran, through his representative, argued in a November 2010 statement that November 2009 VA examinations pertaining to these disabilities did not adequately address the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), and thus are not sufficient for rating purposes.  The Board agrees.  In this regard, although the examiner stated that the Veteran had pain on motion with regard to the spine and the knees, the examiner did not specify at what point the pain began.  The Court recently held in Mitchell v. Shinseki, 2011 WL 3672294, that a VA examination of the claimant's knees was inadequate because it did not state at what point limited motion began because of pain.  See also 38 C.F.R. §§ 4.40, 4.45 (2010).  Accordingly, remand is warranted to provide new VA examinations which assess the current level of severity of the Veteran's low back disability and disabilities of the bilateral knees in accordance with the schedular criteria and the criteria set forth in DeLuca.  

Finally, in the November 2010 statement, the Veteran argued, through his representative, that he was entitled to a TDIU based on his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.16 (2010).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Because the Veteran's increased rating claims are currently on appeal before the Board, the Board finds that the issue of entitlement to TDIU is "part and parcel" of these claims and thus is within the Board's jurisdiction.  See 38 C.F.R. § 20.101.  On remand, the AOJ should conduct all appropriate development with respect to this issue.  In this regard, the Veteran should be sent a VCAA-compliant notice letter informing him of the requirements for establishing entitlement to a TDIU.  He should also be sent VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

The AOJ should also take this opportunity to obtain the Veteran's outstanding VA treatment records from July 2010 to the present and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from July 2010 to the present should be obtained and associated with the claims file. 

2. The AOJ should take all appropriate action for developing the issue of entitlement to a TDIU.  In this regard, the Veteran should be sent a VCAA-compliant notice letter informing him of the requirements for establishing entitlement to a TDIU.  He should also be sent VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

3. The Veteran's NOD with respect to the April 2010 rating decision denying an increased rating for left foot tendinitis, fasciitis, and hallux valgus deformity, and the September 2010 SOC should be associated with the claims file.  If a previous NOD and a September 2010 SOC do not exist, then the November 2010 statement should be considered a NOD and an SOC must be issued.  In such a case, the Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  

4. The Veteran should be scheduled for an appropriate examination to assess the nature and etiology of his left foot neuropathy, as well as the severity of his service-connected right foot plantar fasciitis with tarsal neuropathy, and left foot tendinitis, fasciitis and hallux valgus deformity.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted, and all clinical findings reported in detail.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

a. After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's left foot neuropathy was at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include impact on the foot from physical training and other duties, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability). 

NOTE: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b. With regard to the right foot, the examiner should state whether the Veteran's right foot plantar fasciitis with tarsal neuropathy is moderate, moderately severe, or severe and provide a complete rationale.  

c. The examiner should also address whether the Veteran has paralysis of the right foot or whether the neurological involvement is wholly sensory.  If the examiner finds that the Veteran has paralysis of the right foot, the examiner should state whether it is mild, moderate, severe, or complete, and provide a complete rationale for these findings.  

d. The examiner should also address any functional impairment caused by the Veteran's right foot disability, including its affect on the Veteran's activities of daily living and his employment.  

e. With regard to the left foot, the examiner should state whether the Veteran's left foot tendinitis, fasciitis, and hallux valgus deformity of the left foot is moderate, moderately severe, or severe and provide a complete rationale.  The examiner should also address the nature and severity of any neurological impairment of the left foot, in accordance with the preceding paragraph, in the case that service connection is established for left foot neuropathy.  

f. The examiner should also address any functional impairment caused by the Veteran's left foot disability, including its affect on the Veteran's activities of daily living and his ability to work.

g. The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of each foot.    

5. The Veteran should be scheduled for a VA orthopedic examination to assess the current severity of his disabilities of the low back and bilateral knees.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to examining the Veteran.  The examiner must indicate in the examination report that the claims file has been reviewed. 

All tests and studies deemed helpful by the examiner should be conducted, and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  In this regard, the examiner must state whether and at what point (in terms of degrees) during the range of motion exercises the Veteran experiences any limitation of motion that is specifically attributable to pain or weakness.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the spine and bilateral knees.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

With regard to the Veteran's low back disability, the examiner should address whether the Veteran has any neurological abnormalities associated with this disability.  The examiner should also state whether the Veteran has had "incapacitating episodes" as a result of his low back disability, which are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner must specify how many incapacitating episodes the Veteran has had in the past year and the duration of each. 

Finally, the examiner must describe all functional impairment resulting from the Veteran's low back disability and disabilities of the bilateral knees, including their affect on the Veteran's activities of daily living and his ability to work.  A complete rationale must be provided. 

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits, to include the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

